Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


Choice Hotels International, Inc., Appellant         Appeal from the 202nd District Court of
                                                     Bowie County, Texas (Tr. Ct. No.
No. 06-18-00074-CV         v.                        15C0621-202). Opinion delivered by Chief
                                                     Justice Morriss, Justice Burgess and Justice
Onkar Lodging, Inc., Harbhajan Nahal, and            Stevens participating.
Maljinder Singh, Appellees



       As stated in the Court’s opinion of this date, we find reversible error in the judgment of
the court below. Therefore, we reverse the judgment of the trial court denying confirmation of
the arbitration award and ordering a new arbitration and render judgment confirming the award.
        We further order that the appellees, Onkar Lodging, Inc., Harbhajan Nahal, and
Maljinder Singh, pay all costs of this appeal.


                                                     RENDERED JUNE 5, 2019
                                                     BY ORDER OF THE COURT
                                                     JOSH R. MORRISS, III
                                                     CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk